Citation Nr: 0202689	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-17 690	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ankle 
disorder and, if so, whether all of the evidence of record 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa.  In September 2000, the veteran relocated to 
Luftkin, Texas, and his claims file was transferred to the 
Houston, Texas Regional Office (RO).

In December 2001 the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  A copy 
of the transcript of that hearing is of record.


REMAND

Initially, the Board notes that the Des Moines, Iowa, 
Regional Office denied entitlement to service connection for 
a left ankle condition in a February 1999 rating decision.  
It was noted that service connection was denied because the 
evidence demonstrated that the veteran sustained a left ankle 
fracture after military service and there was no evidence to 
show that the veteran's left ankle disorder is causally 
related to his period of military service.  The veteran was 
notified of this determination and of his procedural and 
appellate rights by VA letter dated later in February 1999.  
He did not initiate an appeal within one year of this 
notification.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

In the adjudication of a claim which has been the subject of 
a prior final denial by either the RO or the Board, the "two-
step" analysis set forth in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991) must be applied.  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits. 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Thus, even if the RO reopens the claim, the statement of the 
case must address both steps of the analysis, and cite the 
pertinent law and regulations regarding both steps. See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
claims which are reopened and denied on the merits will be 
vacated and finality of the prior decision restored, if it is 
determined on appeal that new and material evidence was not 
submitted).  Consequently, because both steps in the analysis 
are subject to appellate review, in order to ensure that the 
appellant is provided notice and an opportunity to submit 
evidence and/or arguments in support of all aspects of the 
claim, and will not be prejudiced by the Board's adjudication 
of the claim, the RO must apply the Manio two-step analysis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes the Houston, Texas RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a left ankle 
disability in a September 2001 rating decision.  However, the 
RO failed to issue the veteran a supplemental statement of 
the case, addressing the matters of finality and the 
additional evidence received at the RO since the issuance of 
the statement of the case.  In this regard, the veteran has 
not been apprised of the relevant law and regulations 
pertaining thereto.  Accordingly, this matter must be 
remanded to advise the appellant of the applicable law under 
38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. § 3.156(a) (2001).

Additionally, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

2.  The veteran and his representative 
should be issued a supplemental statement 
of the case regarding the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left ankle disability.  The RO should 
ensure that the supplemental statement of 
the case contains all relevant statutory 
and regulatory provisions that were not 
set forth in the statement of the case, 
to include 38 C.F.R. § 3.156 (2001), as 
well as notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



